Title: Francis Dana to Abigail Adams, 23 June 1798
From: Dana, Francis
To: Adams, Abigail


          
            Madam
            Ipswich June 23d: 1798—
          
          While on the circuit here, I have received the enclosed letter from my friend Mr: Stedman of Lancaster, brother in law to Mrs: Dana— Finding that the Gentleman mentioned in it, is personally known to the President & yourself, and has been likewise recommended by Judge Cranch, it is altogether needless for me to trouble you further than by laying that letter before you— Indeed I am loth to do even that much, a business of the sort not being consonant to my disposition.
          I most heartily congratulate the President & yourself, on the return of Genl: Marshal, which must relieve him from much anxiety, as he will now be able to obtain a most perfect knowledge respecting that mission— This event, I trust in God, will prepare Congress to go all lengths in the indispensable defense of our Country, & to begin by immediately annulling our Treaty & consular Convention with France— The people are prepared for all this, & more, at the present moment. They seem to demand it of Congress, & in my opinion, our salvation depends upon it. Delay is political death to us. We must instantaneously rid our Country of all Frenchmen, & suppress all opposition to governmental measures essential to our preservation. This must be considered as sedition & treason, and wherever lurking be feretted out. To attempt to reason it down is vain.
          This much I had written when Talleyrands communication to our Commissioners came to hand. The French Directory have “smoothed the way to discussion” by declaring themselves “disposed to treat with that one of the three Commissioners, whose opinions, preformed to be more impartial, promise, in the course of events explanations, a greater share of that mutual confidence which is indispensably required.” Good God! Is such our lot? Here, Madam, my reflections shall end on this head.
          But all will be safe, for Mr: Thatcher has moved in Congress that 2000, & Mr: Harper that 5000 copies of our Commissioners reply, shou’d be printed: And the latter Gentleman has declared that “within a few days past, he was induced to believe, that a conspiracy hostile to the Government of the United States actually existed; & pledged himself as soon as possible to develop its nature, & bring its

Agents to condign punishment, having hold of certain threads which he trusted wou’d finally lead to its discovery.”
          Thus the net is sprung before the Game is secured; but untill his Threads are wrought into halters, & actual Traitors are seized instead of being denounced, there can be no safety for our Country To talk or to reason about it, is to trifle with our very existence. The fate of Switzerland stares us in the face. “Oh save my Country Heaven shall be my last.” Had Switzerland hearkened to the sage & solemn Council of their Countryman Vattel, she might still have preserved her Independence “If any one, says he, wou’d ravage from a Nation, an essential right, or a right without which it cou’d not hope to subsist; if an ambitious neighbour threatens the liberty of a Republic; if he resolves to subdue it, & bring it into subjection, that Republic will take council only from its courage. It will not even attempt to wait the method of conferences on so odious a pretension; it will bring into this quarrel all its efforts, its last resources, & all the best blood it is capable of shedding. It is risking every thing, only to listen to the least proposition: then they might truly say Una salus—nullam sperare salutem. And if fortune is not favorable, a free people will prefer death to servitude. What wou’d have become of Rome, had she listened to timid councils, when Hannibal was encamped before her Walls. The Swiss, always so ready to embrace pacific measures, or to submit to those that are reasonable, in disputes less essential, constantly reject every idea of composition with those who have a design on their Liberties. &c.”
          I remain dear Madam / with much respect & esteem / Your most obedient humble Servant
          
            FRA DANA
          
        